DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/2/2022 has been considered by the Examiner.
Double Patenting
The terminal disclaimer filed 4/19/2022 has been approved.
As a result, the rejections of claims 1-20 on the grounds of non-statutory double patenting, as set forth in the Office Action mailed 1/5/2022, are withdrawn.
		       Consideration of Newly Cited Prior Art
Upon consideration of the newly cited prior art, the Examiner has determined that Wang (EP 3351288 A1) raises a substantially new question of patentability with respect to pending claims 1-22. Therefore, an office action follows below.
This action is NON-FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (EP 3351288 A1).

With respect to claim 1, Wang (EP 3361288 A1) discloses: A method of filtering points in a light detection and ranging (LIDAR) system [ paragraph [0012] teaches disseminating cells within 3D point cloud date – the process of disseminating cells broadly reads on filtering ], comprising: receiving, at a first filter, a set of points of interest (POIs) of a point cloud, wherein each POI of the set of POIs comprises one or more points [ taught by processing the candidate cells as set forth by paragraph [0012] ]; filtering each POI of the set of POIs, comprising: selecting a set of neighborhood points of a POT [ paragraph [0012] teaches determining a similarity of a feature space surrounding a candidate cell ]; computing a metric for the set of neighborhood points [ similarity is a metric ]; determining, based on the metric, whether to accept the POI, modify the POI, reject the POI, or transmit the POI to a second filter to extract at least one of range or velocity information related to the target [ taught by paragraph [0038] ]; provided the POI is accepted or modified, transmitting the POI to a filtered point cloud to extract the at least one of range or velocity information related to the target [ paragraph [0038] – lines 56-57 of page 7 – teach that the best matching candidate is aligned to the HD map feature space ]; provided the POI is rejected at the first filter, preventing the POI from reaching the filtered point cloud [ paragraph [0038] - lines 46-47 of page 7 - teach rejecting a candidate cell if a similarity threshold is not met ]; and provided the POT is not accepted, modified, or rejected at the first filter, transmitting the POI to the second filter to determine whether to accept, modify, or reject the POI to extract the at least one of range or velocity information related to the target [ paragraph [0038] – lines 52-53 of page 7 – teach that the search module (301B) iterates through each candidate in a first dimension before iterating in a second subsequent dimension ].
With respect to claim 11, Wang (EP 3361288 A1) discloses: A light detection and ranging (LiDAR) system, comprising: a processor [ taught by the modules in figure 3 ]; and a memory [ taught by memory (315) ] to store instructions that, when executed by the processor, cause the system to: receive, at a first filter, a set of points of interest (POIs) of a first point cloud, wherein each POI of the set of POIs comprises one or more points [ taught by processing the candidate cells as set forth by paragraph [0012] ]; filter each POI of the set of POIs, wherein the system is to: select a set of neighborhood points of a POL compute a metric for the set of neighborhood points [ paragraph [0012] teaches disseminating cells within 3D point cloud date – the process of disseminating cells broadly reads on filtering ] ; determine, based on the metric, whether to accept the POI, modify the POI, reject the POI, or transmit the POI to a second filter to extract at least one of range or velocity information related to the target [ taught by paragraph [0038] ]; provided the POI is accepted or modified, transmit the POI to a filtered point cloud to extract the at least one of range or velocity information related to the target [ paragraph [0038] – lines 56-57 of page 7 – teach that the best matching candidate is aligned to the HD map feature space ]; provided the POI is rejected, prevent the POI from reaching the filtered point cloud [ paragraph [0038] - lines 46-47 of page 7 - teach rejecting a candidate cell if a similarity threshold is not met ]; and provided the POI is not accepted, modified, or rejected, transmit the POI to the second filter to determine whether to accept, modify, or reject the POI to extract the at least one of range or velocity information related to the target [ paragraph [0038] – lines 52-53 of page 7 – teach that the search module (301B) iterates through each candidate in a first dimension before iterating in a second subsequent dimension ].
With respect to claim 17, Wang (EP 3361288 A1) discloses: A light detection and ranging (LiDAR) system, comprising: an optical source to transmit a portion of a light signal towards a target [ taught by the lidar unit (215) in figure 2; paragraph [0023] ]; an optical receiver to receive a return beam from the target based on the light signal [ taught by the lidar unit (215) in figure 2; paragraph [0023] ], a circuitry [ taught by figure 3 ]; and a memory to store instructions [ an inherent part of the circuitry in figure 3 ] that, when executed by the circuitry, cause the system to: receive, at a first filter, a set of points of interest (POIs) of a first point cloud, wherein each POI of the set of POIs comprises one or more points [ taught by processing the candidate cells as set forth by paragraph [0012] ]; filter each POI of the set of POIs, wherein the system is to: select a set of neighborhood points of a POL compute a metric for the set of neighborhood points [ paragraph [0012] teaches determining a similarity of a feature space surrounding a candidate cell ] ; determine, based on the metric, whether to accept the POI, modify the POI, reject the POI, or transmit the POI to a second filter to extract at least one of range or velocity information related to the target [ taught by paragraph [0038] ]; provided the POI is accepted or modified, transmit the POI to a filtered point cloud to extract the at least one of range or velocity information related to the target [ paragraph [0038] – lines 56-57 of page 7 – teach that the best matching candidate is aligned to the HD map feature space ];provided the POI is rejected, prevent the POI from reaching the filtered point cloud [ paragraph [0038] - lines 46-47 of page 7 - teach rejecting a candidate cell if a similarity threshold is not met ]; provided the POI is not accepted, modified, or rejected, transmit the POI to the second filter to determine whether to accept, modify, or reject the POI to extract the at least one of range or velocity information related to the target [ paragraph [0038] – lines 52-53 of page 7 – teach that the search module (301B) iterates through each candidate in a first dimension before iterating in a second subsequent dimension ].

	Claims 2, 12 and 18 are taught by figure 4A, which shows a point of interest (the ADV (101)) with azimuth and elevation in proximity to the 3D point cloud data.
	Claims 3, 13 and 19 are anticipated in that figure 4A shows the 3D point cloud data as a grid.
	Claim 4 is anticipated in that the cells in figure 4A represent 3D point cloud data.
	Claim 5 is taught by paragraph [0015] which teaches using data remaining unchanged from a previous first time to be included in the same grid space memory at a second time.
	Claim 6, 15 and 21 are taught by paragraph [0011], which teaches that the data attributed to cells included intensity.
	Claim 8 is anticipated in that paragraph [0038] states “…A projection search module 307B can use a kernel projection method to determine a similarity score, or distance measure, between the ADV feature space surrounding each candidate cell and the HD map feature space…"
	Claims 9, 16 and 22 are anticipated by the teaching of paragraph [0038], as applied to claim 8 above, in that it further states “…if the similarity score does not meet a threshold amount, the candidate cell is rejected…”
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (EP 3361288 A1) in view of Kasaoki (2021/0294482).
Claim 7 differs from Wang, as applied to claim 6 above, by further reciting “…wherein the metric is further computed based on a higher order moment of the property of the set of neighborhood points and the POI, and wherein the higher order moment comprises a skewness or a kurtosis…”
Paragraph [0094] of Kasaoki teaches that it was known to factor in skewness and kurtosis into a luminance determination – the reason being able to discern floating objects vs solid in a range determination.
It would have been obvious to have applied this concept to the system of Wang because their projection module 307B was required to do a distance measure – eliminating erroneous distance measures due to floating objects would have improved accuracy.
Claims 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (EP 3361288 A1) in view of Crouch et al (WO 2018/160240 A2).
Claim 10 differs from Wang, as applied to claim 1 above, by further reciting “…wherein the computing a metric for the set of neighborhood points comprises computing the metric based on a variance of up-chirp frequencies or down-chirp frequencies of the set of neighborhood points and the POI.
Paragraph [0038} of Wang states “… A projection search module 307B can use a kernel projection method to determine a similarity score, or distance measure, between the ADV feature space surrounding each candidate cell and the HD map feature space…"
	As a result, a person of ordinary skill would have been motivated to use known Lidar technology for determining range such as disclosed by Crough et al wherein paragraph [0067] teaches that varying up or down chirp frequencies is used to reduce the Doppler effect on determined range.
Claims 14 and 20 are rejected by the combination of Wang and Crouch et al, as applied to claim 10.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645